Title: From George Washington to Benjamin Tallmadge, 26 December 1782
From: Washington, George
To: Tallmadge, Benjamin


                        
                            Sir
                            Head Quarters Decr 26th 1782
                        
                        As a reward for the signal gallantry of Captain Caleb Brewster of the 2nd Regt of Artillery, and the
                            Officers & Men under his command, in capturing on the Sound two Armed Boats then in the service of the King of
                            Great Britain and commanded by Captains Hoit & Johnson; you are hereby
                            authorised to cause the said Boats with all the property taken therein, to be disposed of for the benefit of the Captors,
                            and duly shared amongst them. I am Sir Your Most Obedient Hble Servant

                    Go: Washington